IN THE SUPREME COURT OF THE STATE OF DELAWARE

  FREDERICK W. SMITH, JR.,                 §
                                           §
        Plaintiff Below-                   §   No. 296, 2018
        Appellant,                         §
                                           §
        v.                                 §   Court Below—Superior Court
                                           §   of the State of Delaware
  MARC RICHMAN, STATE OF                   §
  DELAWARE, CONNECTIONS CSP,               §   C.A. No. N18M-03-278
  et al.,                                  §
                                           §
        Defendants Below-                  §
        Appellees.                         §

                                ORDER

      This 24th day of July 2018, it appears to the Court that the appellant’s

motion to proceed in forma pauperis in this appeal was denied by Order dated

June 19, 2018. The appellant was instructed to pay the required fee by July

5, 2018 or else his appeal would be dismissed without further notice. The

appellant has failed to pay the required fee. Dismissal, therefore, is deemed

to be unopposed.

      NOW, THEREFORE, IT IS ORDERED that the within appeal is

DISMISSED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                      Justice